Citation Nr: 0029390	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation greater than 40 percent for 
service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by the Cleveland, 
Ohio, Regional Office of the Department of Veterans Affairs 
(VA) which, inter alia, granted the veteran service 
connection and a 40 percent evaluation for bilateral 
sensorineural hearing loss, effective from March 9, 1998.  In 
May 1999, the case was transferred to the Huntington, West 
Virginia VA Regional Office (RO), which is now the agency of 
original jurisdiction.

The file indicates that the veteran is also claiming 
entitlement to extraschedular consideration, pursuant to 38 
C.F.R. § 3.321(b)(1) (1999) for his service-connected 
bilateral tinnitus.  As this issue has not been adjudicated, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On March 9, 1998, the veteran filed an informal claim for 
service connection for bilateral hearing loss; the claim was 
subsequently perfected by the timely filing of a formal claim 
in April 1998.

2.  VA examination in May 1998 disclosed that the veteran's 
service-connected bilateral sensorineural hearing loss was 
manifested by an average pure tone threshold of 71 decibels 
in the right ear, speech discrimination ability of 36 percent 
in the right ear, an average pure tone threshold of 63 
decibels in the left ear and speech discrimination ability of 
74 percent in the left ear.

3.  VA examination in August 1999 disclosed that the 
veteran's service-connected bilateral sensorineural hearing 
loss was manifested by an average pure tone threshold of 
73.75 decibels in the right ear and an average pure tone 
threshold of 72.50 decibels in the left ear.

4.  VA examination in January 2000 disclosed that the 
veteran's service-connected bilateral sensorineural hearing 
loss was manifested by an average pure tone threshold of 
71.25 decibels in the right ear, speech discrimination 
ability of 64 percent in the right ear, an average pure tone 
threshold of 72.5 decibels in the left ear and speech 
discrimination ability of 60 percent in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected bilateral sensorineural hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that his hearing 
acuity was normal at the time of his entry into active duty.  
An audiological evaluation which was conducted during his 
last year in service, in 1964, revealed bilateral hearing 
loss at 2000 Hertz and 4000 Hertz.  On separation examination 
in May 1964, however, another audiological evaluation was not 
conducted.  His hearing was noted to have been 15/15, 
bilaterally, on whispered voice testing.  His DD 214 shows 
that he served on active duty with the U.S. Army from June 
1961 to June 1964.  His Military Occupational Specialty was a 
light weapons infantryman and his weapon proficiencies were 
the pistol and rifle.  He was rated as a First Class Gunner.

On March 9, 1998, the veteran filed an informal claim for 
service connection for bilateral hearing loss and tinnitus.  
He subsequently perfected his informal claim by filing a 
formal application for VA service connection benefits in 
April 1998.  In his initial informal claim, he submitted a 
private audiogram report, dated in June 1997, which shows 
that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
80
75
70
LEFT
15
45
75
70
75

On the authorized VA audiological evaluation on May 21, 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
85
80
75
LEFT
0
45
70
70
70

The average pure tone threshold was 71 decibels in the right 
ear and 63 decibels in the left.  Speech audiometry, using 
the Maryland CNC criteria, revealed speech recognition 
ability of 36 percent in the right ear and of 74 percent in 
the left ear.  The test results indicated bilateral sharply 
falling moderate to severe sensorineural hearing loss, 
including in the speech frequency range, and normal middle 
ear function and poor speech discrimination.  The diagnosis 
was bilateral severe sensorineural hearing loss and tinnitus, 
with tinnitus characterized as being very annoying.  The 
audiologist considered the veteran to have been a candidate 
for hearing aids. 

In an August 1998 decision, the RO granted the veteran 
service connection and a 40 percent rating for bilateral 
sensorineural hearing loss, effective from March 9, 1998.

On August 17, 1999, the veteran underwent another VA 
audiological evaluation.  The results of this evaluation 
shows that his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
85
85
85
LEFT
25
60
75
75
80

The average pure tone threshold was 73.75 decibels in the 
right ear and 72.50 decibels in the left.  The audiologist 
recommended against using speech audiometry to test the 
veteran because the veteran would not follow word recognition 
test instructions.  The test summary indicated that the 
veteran's hearing was within normal limits only through 500 
Hertz, thereafter with moderate to severe sensorineural 
hearing loss, bilaterally.

The report of a private audiogram, conducted in December 
1999, shows that tests of the veteran's auditory acuity 
produced an assessment of slight to severe sensorineural 
hearing loss, bilaterally.

On VA authorized audiological evaluation dated January 11, 
2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
85
80
75
LEFT
20
60
80
75
75

The average pure tone threshold was 71.25 decibels in the 
right ear and 72.50 decibels in the left.  The examiner 
commented that the veteran was very upset about the attempted 
speech discrimination test at the VA audiogram of August 
1999; evidently the speech discrimination tests was not used 
because the veteran did not respond during the testing.  
Speech discrimination testing at the January 2000 evaluation 
revealed speech recognition ability of 64 percent in the 
right ear and of 60 percent in the left ear.  The 
audiologist's summary was that the above findings indicated 
normal sloping to severe sensorineural hearing loss with poor 
speech discrimination, bilaterally.

The report of a private audiogram of the veteran, conducted 
in March 2000, shows that he was assessed with slight to 
severe sensorineural hearing loss above 750 Hertz, 
bilaterally, and that he had a speech recognition ability of 
60 percent in the right ear and of 55 percent in the left 
ear.

In March 2000, the veteran appeared at the RO for a hearing 
before the traveling undersigned Board Member.  At the 
hearing, his testimony, as it pertained to his bilateral 
sensorineural hearing loss, shows that he believed that the 
severity of his hearing loss had worsened since the time of 
the January 2000 VA audiological evaluation, based on his own 
perceptions of his hearing disability.  He reported that, 15 
years earlier, he had used hearing aids which he acquired 
with his own funds.  He stated that he nevertheless did not 
obtain any benefit from his self-purchased hearing aids and 
so he stopped using them.  He also vocalized his frustrations 
at being given what he perceived to have been a bureaucratic 
"run around" at the VA Regional Office in Ohio when he 
applied for VA benefits.

The veteran reported at the hearing, and also in a written 
statement which he submitted to the Board Member at the 
hearing, that his quality of life was degraded by his hearing 
impairment.  He reported that he generally avoided the 
company of other people because his impaired hearing imposed 
too much of a social and conversational burden upon them and 
upon himself as he needed them to constantly repeat 
themselves and the statements of others to him.  He also 
reported that his hearing loss prevented him from recognizing 
the audio portion of cinema and television features.  He 
stated that the farther away a conversing person stood 
from him, the more that person's spoken words would run 
together to the point in which he could not decipher what was 
being said to him.  

In written statements associated with his claim, and also at 
the hearing, the veteran expressed his displeasure with an 
earlier VA examination, in which the examining audiologist 
attempted to conduct a speech recognition test on him.  
According to the veteran, he saw the examination as pointless 
as he was unable to decipher the words being spoken to him 
and, as he knew his hearing disability was quite severe, he 
refused to make guesses as to what was being said to him.  
The veteran expressed his opinion that the audiology tests 
which were conducted by VA were of dubious value in assessing 
the true severity of his hearing disability.  He stated that 
while he was able to hear certain tones and respond 
accordingly by pressing a button to acknowledge hearing them, 
there were other times that he was uncertain whether or not a 
tone was being sent. 

The veteran reported that he had been employed at General 
Motors for 31 years.  He indicated that when he was initially 
hired by General Motors, his employers were aware of his 
hearing impairment.  According to his testimony, his hearing 
loss did not have a significantly adverse impact on his 
ability to perform his job of over three decades.  

The veteran stated that while he was aware that the 40 
percent rating which he was awarded for his hearing 
disability was based on the applications of set laws and 
regulations, he contended that he should be allowed a higher 
amount of monetary compensation to accord fairness and equity 
with regard to the social burdens imposed upon him by his 
hearing disability.  

The veteran presented additional testimony which addressed 
the severity and the annoying qualities of his service-
connected bilateral tinnitus.  As this disability is not 
relevant to the current issue on appeal, it will not be 
addressed and discussed.


II.  Analysis

A review of the file shows that all relevant evidence has 
been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  Id.  At the 
start, the Board notes that when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The Board notes that this case is based on an appeal of an 
August 1998 Cleveland VA Regional Office decision, which had 
granted the veteran service connection and a 40 percent 
rating for bilateral sensorineural hearing loss, effective 
from March 9, 1998, the date on which he filed an informal 
claim (and then afterward a timely formal one which perfected 
his claim) for service connection for this specific 
disability.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected audiological disability for 
separate periods of time, from March 9, 1998, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(1999).  

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated as 40 percent compensable pursuant to Code 6104.  
In this regard, the Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The 
Court has held that, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Fischer v. West, 11 Vet. App. 121 (1998).  The 
aforementioned new regulations were applied by the RO and 
were discussed in two Supplemental Statements of the Case, 
respectively date in September 1999 and February 2000.  

The Board notes that two of the three evaluations of hearing 
impairment conducted during the appellate period are based on 
examinations using controlled speech discrimination tests 
together with results of a pure tone audiometric test.  38 
C.F.R. § 4.85.  The results are charted on Table VI and Table 
VII.  Thus, in order to assign an increased evaluation for 
his hearing loss, the veteran must demonstrate a decrease in 
percentage of speech discrimination and/or an increase in 
average pure tone decibel loss.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables and has detected no discernable 
change.  However, the Board finds that the revisions made to 
38 C.F.R. § 4.86 (1999) pertain to exceptional patterns of 
hearing loss, and these newly developed criteria are 
pertinent to the veteran's current claim, as they are 
applicable in cases when the claimant has a pure tone 
threshold of 55 decibels or more at each frequency of 1000, 
2000, 3000 and 4000 Hertz.  In the present case, the evidence 
demonstrates that an exceptional level of impaired hearing 
exists with respect to the veteran's left ear, such that 38 
C.F.R. § 4.86 may be applied.  In sum, the Secretary has 
stated that 

"[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall 
revision of the rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of regulations.  We 
have explained above the reasons for the 
provisions of Sec. 4.86.  The preamble erred in 
discussing these provisions as liberalizations.  
Rather, they are an attempt to assure more 
equitable evaluations in a small number of 
veterans with unusual patterns of hearing 
impairment."

62 Fed. Reg. at 25,202.

The veteran was afforded due process in the sense that 
consideration has been given to both the new and the old 
rating criteria by the RO in the first instance.  Therefore, 
the Board has determined that there is no prejudice to the 
veteran in proceeding to consider the issue. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The objective medical tests used to assess the extent of the 
veteran's hearing impairment are performed without the 
veteran wearing his hearing aids (if hearing aids are used).  
(See 38 C.F.R. § 4.85(a) (1999))  Therefore, his level of 
audiological impairment is based on his unassisted hearing 
acuity and negates any  contention which he may make to the 
effect that his need of a hearing aid forms a basis for an 
increased hearing.  In any case, as the veteran was advised 
at his hearing, VA provides, as a benefit, electronic hearing 
aids for those veterans with service-connected hearing loss.  

As previously stated, three VA audiological examinations were 
conducted in the course of this appeal; one in May 1998, 
another in August 1999, and the most recent one in January 
2000.  The one performed in August 1999 only tested for 
hearing acuity based on pure tone thresholds at Hertz cycle 
increments; a speech discrimination test was not conducted 
due to some apparent difficulties between the tester and the 
appellant.  There are also additional reports of privately 
conducted audiograms, dated in 1997, 1999 and 2000, which are 
associated with the evidence. While some of these reports 
contain audiologist's summaries which characterize the degree 
of the veteran's hearing loss, they do not present objective 
rating data in a format which is usable by VA rating 
specialists or appellate reviewers at the Board.  Therefore, 
the Board will rely on the results of the May 1998, August 
1999 and January 2000 VA examinations for adjudicating the 
claim on appeal because these were definitive examinations 
performed for the specific intent of evaluating hearing 
acuity for VA compensation purposes.  Because of the Court's 
holding in the Fenderson case, these examinations will 
establish the dates on which any staged ratings will apply.

The results of the May 21, 1998 VA examination indicate that 
the veteran had an average pure tone threshold in the right 
ear of 71 decibels with speech recognition of 36 percent, and 
an average of 63 decibels with speech recognition of 74 
percent in the left ear.  Evaluating this test score based on 
Table VI found at 38 C.F.R. 
§ 4.85, the veteran's right ear hearing acuity is at Level IX 
and his left ear is at Level V. This level of hearing acuity, 
as reflected on Table VII of 38 C.F.R. § 4.85, is entitled to 
a 40 percent evaluation commencing from the date of his 
claim, March 9, 1998.  Karnas consideration of the 
applicability of the updated regulation of 38 C.F.R. § 4.86 
is not warranted for this time period because the new 
regulations did not take effect until June 10, 1999.  See 
DeSousa v. Gober, 
10 Vet. App. 461 (1997).

The results of the August 17, 1999 VA examination indicate 
that the veteran had an average pure tone threshold in the 
right ear of 73.75 decibels, and 72.50 decibels in the left 
ear.  No speech discrimination examination was conducted.  
Evaluations based on the pure tone threshold averages alone 
will be determined using Table VIa, found at 38 C.F.R. § 
4.85, for numeric designation of hearing impairment based 
only on pure tone threshold average.  Application of this 
special table is proper because the audiologist who conducted 
the August 1999 evaluation certified that use of speech 
discrimination testing was not appropriate because the 
veteran would not follow word recognition test instructions.  
(See 38 C.F.R. § 4.85(c) (1999))  Applying the findings to 
Table VIa, the veteran's right ear hearing acuity is at Level 
VI and his left ear is at Level VI. This level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, is 
entitled to a 30 percent evaluation.  

As the August 1999 examination was conducted after the 
regulations revisions of June 10, 1999, and because the 
findings indicate exceptional hearing impairment in the left 
ear, with pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz of 60  decibels, 75 decibels, 75 decibels, and 80 
decibels, respectively, consideration of 38 C.F.R. § 4.86(a) 
is proper. This regulation provides the following (for 
discussion purposes, the provisions of § 4.86(b) will also be 
addressed):

(a)  When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.

(b)  When the pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86

However, even applying 38 C.F.R. § 4.86, the veteran's left 
ear would still be given a numeric designation of VI on Table 
VIa, and thus no greater benefit would be conferred.  The 
right ear's pure tone threshold at 1000 Hertz was 40 decibels 
at the time of this examination, and therefore neither 
§ 4.86(a) nor (b) could be applied.  Therefore, for the 
period commencing from August 17, 1999, the veteran's 
bilateral sensorineural hearing loss would be rated as 30 
percent disabling if the laws and facts were strictly 
applied.  (See Fenderson).  However, in view of the evidence 
of a prior level of greater audiological impairment, and 
evidence that the August 1999 examination was conducted under 
less than optimum conditions because of the apparent lack of 
rapport between the examining audiologist and the veteran (as 
indicated in the veteran's hearing testimony, his written 
statements in support of his claim, and the report of the 
January 2000 VA examination), in the absence of firm evidence 
at this point in time indicating a definite improvement of 
his hearing disability, the Board will confer the benefit of 
the doubt in favor of the veteran and find that the relative 
balance of the evidence tends to show that the hearing loss 
was 40 percent disabling through this period as well.  See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The findings obtained on VA audiological evaluation on 
January 11, 2000, show that the veteran's right ear had an 
average pure tone threshold of 71.25 decibels, with a speech 
discrimination of 64 percent.  This translates to a numeric 
designation of VII in the right ear.  As before, the right 
ear's pure tone threshold at 1000 Hertz was 40 decibels at 
the time of this examination, and therefore neither § 4.86(a) 
nor (b) could be applied.  His left ear had an average pure 
tone threshold of 72.50 decibels, with a speech 
discrimination of 60 percent.  This translates to a numeric 
designation of VII in the left ear.  Though the pure tone 
thresholds of the left ear exceeded 55 decibels at 1000, 
2000, 3000, and 4000 Hertz, application of § 4.86(a) would 
only permit a numeric designation of VI for the left ear.  
The greater numeric designation of VII will therefore be 
used.  Applying these findings to Table VII of 38 C.F.R. § 
4.85, the veteran is entitled to a 40 percent evaluation for 
service-connected bilateral sensorineural hearing loss.

In summary, at no time during the appeal period at issue, has 
the veteran's service-connected hearing loss been shown to be 
more than 40 percent disabling.  Thus, a staged rating is not 
appropriate in this case.

The evidence does not demonstrate that the veteran's 
bilateral hearing loss produces such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment as to render impractical 
the application of the regular schedular standards.  In this 
regard, the Board notes that the veteran testified that he 
worked for General Motors for 31 years and that he was hired 
with the knowledge that his hearing was impaired and that 
this still did not appear to have any significantly adverse 
impact on his ability to work and maintain his employment 
with this company.  Therefore, a finding that his service-
connected bilateral hearing loss produces an exceptional or 
unusual disability picture cannot be made.  Thus, a referral 
of this case to the Director of the VA Compensation and 
Pension Service for consideration of the application of an 
extraschedular rating for bilateral hearing loss, under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999), is not 
warranted.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his disability 
and belief in the merits of his claim, as noted earlier, 
evaluation of hearing loss depends upon application of the 
rating schedule to audiometric evaluation data.


ORDER

A rating in excess of 40 percent for bilateral sensorineural 
hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

- 7 -



- 14 -


